Order
San Juan, Puerto Rico, March 19, 1957
After having fully considered the facts which gave rise to our order of December 1, 1954, directing David Curet Cuevas, attorney, to show cause why he should not be disciplined for having interpolated the phrase “was transferred” *785in the Judgment Roll which he prepared and sent up to this Court in the appeal taken in Civil Case No. 50-459 of the Superior Court of Puerto Rico, San Juan Part for Declaratory Judgment, in that part where the amended complaint of November, 10, 1952, paragraph 5, was copied, which phrase did not appear in the original document contained in the record of said case, the Court believes that although under the present circumstances the conduct of said attorney should not entail his disbarment from the office of attorney, because it fails to disclose a fraudulent purpose or an intentional desire to circumvent the ends of justice, however, he does deserve our censure, because such practice, which we hereby condemn, constitutes an undesirable and dangerous transgression of the guarantees established in the process of appeal.
It was so decreed by the Court as witness the signature of the Chief Justice.
A. C. Snyder
Chief Justice
Certify:
Ignacio Rivera
Secretary.